Title: Abigail Adams to Thomas Jefferson, 6 July 1787
From: Adams, Abigail
To: Jefferson, Thomas


        
          London july 6 1787
          my dear sir
        
        If I had thought you would so soon have Sent for your dear little Girl, I should have been tempted to have kept her arrival here, from you a secret. I am really loth to part with her, and she last evening upon petit’s arrival, was thrown into all her former distresses, and bursting into Tears, told me it would be as hard to leave me, as it was her Aunt Epps. She has been so often deceived that she will not quit me a moment least She should be carried away, nor can I scarcly prevail upon her to see petit. Tho she says she does not remember you, yet she has been taught to consider you with affection and fondness, and depended upon your comeing for her. she told me this morning, that as she had left all her Friends in virgina to come over the ocean to see you, she did think you would have taken the pains to have come here for her, & not have sent a man whom she cannot understand. I express her own words. I expostulated with her upon the long journey you had been; & the difficulty you had to come and upon the care kindness & attention of petit, whom I so well knew, but she cannot yet hear me. she is a child of the quickest Sensibility, and the maturest understanding, that I have ever met with for her Years. she had been 5 weeks at sea, and with men only, so that on the first day of her arrival, She was as rough as a little Sailor, and then she been decoyed from the Ship, which made her very angry, and no one having any Authority over her; I was apprehensive I should meet with some trouble, but where there are such materials to work upon as I have found in her, there is no danger. she listened to my admonitions, and attended to me advice, and in two days, was restored to the amiable lovely Child which her Aunt had formed her. in short she is the favorite of every Creature in the House, and I cannot but feel Sir, how many pleasures you must lose; by committing her to a convent, yet situated as you are, you cannot keep her with you. The Girl she has with her, wants more care than the child, and is wholy incapable of looking properly after her, without Some Superiour to direct her.
        As both miss Jefferson & the maid had cloaths only proper for the Sea, I have purchased & m up for them; Such things as I should have done had they been my own; to the amount of about Eleven or 12 Guineys. the particulars I will send by petit.
        Captain Ramsey has Said that he would accompany your daughter to paris provided she would not go without him, but this would be putting you to an expence that may perhaps be avoided by petits staying a few days longer. the greatest difficulty in familiarizing her to him, is on account of the language. I have not the Heart to force her into a Carriage against her Will and send her from me, almost in a Frenzy; as I know will be the case, unless I can reconcile her to the thoughts of going and I have given her my word that petit shall stay untill I can hear again from you. Books are her delight, and I have furnishd her out a little library, and She reads to me by the hour with great distinctness, & comments on what she reads with much propriety.
        mrs Smith desires to be rememberd to you, and the little Boy his Grandmamma thinks is as fine a Boy as any in the Kingdom— I am my dear sir with Sentiments of Esteem Your Friend and Humble / Servant
        A Adams
      